ICJ_091_ApplicationGenocideConvention_BIH_SCG_1997-12-17_ORD_01_NA_01_EN.txt. 262

DECLARATION OF JUDGE KRECA

Although I voted in favour of the operative parts of the Court’s Order,
I shall also make some observations on and amplifications to some aspects
of the concept of a counter-claim and its application to this particular case.

1. The Order essentially qualifies a counter-claim as “independent”,
“an autonomous legal act” (para. 27) though, it seems to me, this is with
a certain amount of caution (reservatio mentalis). That is to say, the
Court states that the “counter-claim is independent of the principal claim
in so far as it constitutes a separate ‘claim’” (ibid.). The fact that the
Applicant’s claim is being qualified as the “principal” claim determines
the counter-claim, by the logic of argumentum a contrario, as a non-
principal claim, a lesser claim. It follows that the counter-claim is a
response or, to put it another way, a secondary claim. Such qualification
is exact in a very limited sense only.

It is created by the fact that the Respondent submits the claim against
the Applicant in the litigation which had already been instituted against
the Respondent. Therefore, the counter-claim (if we view the litigation
exclusively as a series of acts which, according to a certain logic, follow
each other, at certain time intervals), looks like a non-autonomous act, a
secondary claim. However, if we consider the litigation in the only cor-
rect way, as a tripartite relationship in which all participants in the pro-
ceedings — the Applicant, the Respondent and the Court — have certain
rights and obligations (Bulgarus: Processus est actus trium personarum
— actoris, rei judicus), then we inevitably come to the conclusion that the
counter-claim represents an autonomous claim made by the Respondent
which, in the circumstances of the procedure in the case, is strongly con-
nected to the claim. This link is the basis for the integration of two pro-
ceedings into one single proceeding.

The fact that the counter-claim is submitted after the establishment of
the basic jurisdictional link does not mean, ipso facto, that the “counter-
claim” is merely the reaction to the “claim” which established that link.
The proof of that assertion lies in the very fact that the “counter-claim”
changes the positions in the litigation of the parties to the dispute — the
Respondent becomes the Applicant and vice versa. The very nature of
the counter-claim — a claim which may be joined to the original claim or
which amounts to the presentation of a fresh claim — implies the very
opposite. In fact, as a rule a counter-claim has not a defensive but an
offensive character except in cases of claims for compensation or prelimi-
nary claims.

23
263 APPLICATION OF GENOCIDE CONVENTION (DECL. KRECA)

Therefore, it seems to me that the autonomous nature of the counter-
claim (its other characteristic being self-sufficiency) suggests that in rela-
tion to the counter-claim, the Applicant’s claim is not the “principal”
claim, but simply the initial or original claim.

2. It seems to me that the Court has been trying to pinpoint the rele-
vant issues of a conceptual nature as a result of the incompleteness and
lack of precision of Article 80 of the Rules of Court.

2.1. Article 80 of the Rules of Court tacitly proceeds from the assump-
tion that a counter-claim is a general legal notion. One cannot explain in
any other way the fact that neither the Statute of the International Court
of Justice nor the Rules of Court define counter-claims; moreover, the
text of the Statute does not contain the word “counter-claim” at all.
Examining the notion of counter-claim in the light of Article 40 of the
Rules of Court of 1922, Anzilotti says:

“There is a notion of counter-claims which is, essentially, common
to all legal systems, even if the rules used to implement that notion
differ in each of those legal systems: from a whole set of rules which
are distinct as to their form, but have a common content, it is quite
possible to distil that common content into a concept which may
then be implemented in the form of rules particular to another
legislative system.” (D. Anzilotti, “La demande reconventionnelle
en procédure internationale”, Journal du droit international, Vol. 57,
1930, p. 867.) / Translation by the Registry. ]

This concise wording expresses the substance of the philosophie juridique
synthétique according to which legal notions have two aspects: logical
and extensive. The logical aspect or the generic notion means a general
notion which is familiar to all branches of law, On the other hand, the
extensive side or the extensive notion is reduced to a set of legal prescrip-
tions (praescriptiones) which makes the general notion specific within
the limits of a given legal order (see T. Givanovitch, Systéme de la
philosophie juridique synthétique, 1927, 1970).

The logical and the extensive aspects of the legal notion are in a state
of dynamic unity — by adopting specific rules (praescriptiones) one
enriches and crystallizes the logical, generic part of a legal notion which
serves as a model and guiding rule for specific rules in appropriate
branches of the law.

However, it seems to me that the concretization of the general notion
in Article 80 of the Rules of Court has not been correctly carried out.

Article 80 of the Rules of Court deals with the abstract term “counter-
claim”. The interpretation of the wording in Article 80 allows for the
conclusion that every claim made by the Respondent is a counter-claim.
For instance, paragraph 1 of Article 80, stipulates:

24
264 APPLICATION OF GENOCIDE CONVENTION (DECL. KRECA)

“A counter-claim may be presented provided that it is directly con-
nected with the subject-matter of the claim of the other party and
that it comes within the jurisdiction of the Court.” (Emphasis added.)

It follows that there are two types of counter-claim: counter-claims
which “may be presented” and counter-claims which “may not be pre-
sented”. In other words, every claim made by the Respondent may repre-
sent a counter-claim, with the only difference being that while a counter-
claim which fulfils the conditions set out in that provision “may be
presented”, those which do not fulfil them “may not be presented”. As an
abstract term, the expression “counter-claim” used in Article 80 unites
procedural and material meanings of the counter-claim. Contrary to Ar-
ticle 80 of the Rules of Court, the proposition put forward by four mem-
bers of the Court (Judges Negulesco, Wang, Schücking and Fromageot)
at the private meeting held by the Court on 29 May 1934 elegantly
removed that dichotomy. That proposition, as quoted by the then Presi-
dent from a document circulated by Judges Negulesco, Wang, Schticking
and Fromageot (see P.C.L.J., Series D, No. 2, 4th Add., p. 263) reads:

“No claim may be included in the Counter-Case as a counter-
claim unless it is directly connected with the subject of the applica-
tion filed by the other party, and unless it comes within the jurisdic-
tion of the Court.”

Certain elements of that dichotomy are not alien to this Order either.
Paragraph 26 of the Order reads

“it is now necessary to consider whether the Yugoslav claims . . .
constitute ‘counter-claims’ within the meaning of Article 80 of the
Rules of Court and, if so, whether they fulfil the conditions set out in
that provision”.

Does that mean that the “Yugoslav claims in question constitute ‘counter-
claims’” before it has been established whether “they fulfil the conditions
set out in that provision”?

2.2. In this connection, two relevant questions emerge:

(1) If the Respondent’s claim fulfils the conditions stipulated in para-
graph 1 of Article 80 of the Rules of Court, is it ipso facto a counter-
claim within the meaning of Article 80 of the Rules of Court, 1.e., is it
automatically joined to the original claim or does the Court deliber-
ate upon its joinder?

Article 80 of the Rules of Court has been built upon the notion of per-
missive joinder. Such a conclusion indisputably follows from the wording
of paragraph 1 of the Article which stipulates that “[a] counter-claim may
be presented” provided that the counter-claim fulfils two conditions:

25
265 APPLICATION OF GENOCIDE CONVENTION (DECL. KRECA)

(a} that it is directly connected with the subject-matter of the claim of
the other party, and (5) that it comes within the jurisdiction of the
Court. Therefore, the Respondent is entitled to submit a counter-claim,
the submission of which is subject to the aforementioned conditions. It
may be concluded from this that a claim made by the Respondent which
fulfils the conditions stipulated in paragraph 1 of Article 80 of the Rules
of Court is ipso facto a counter-claim within the meaning of Article 80,
and that it is automatically joined to the original proceedings. This is also
suggested by the wording of paragraph 2 of Article 80 which provides
that “[a] counter-claim shall be made in the Counter-Memorial . . . and
shall appear as part of the submissions of that party” (emphasis added).

Is that conclusion also valid in cases covered by paragraph 3 of
Article 80 of the Rules of Court?

From the interpretation of the wording, it appears that, in the event of
doubt as to the connection between the questions presented by way of
counter-claim and the subject-matter of the claim of the other party, join-
der of the counter-claim to the original proceedings is not automatically
carried out, but is to be decided upon by the Court. The Court would
therefore not be obliged to decide to join the claim of the Respondent to
the original proceedings even if the conditions stipulated in paragraph 1
of Article 80 of Rules of Court were fulfilled, i.e., if the “direct connec-
tion” were not in doubt.

That option is hardly acceptable. Essentially, there is a possibility that
some undetermined and, from the procedural point of view, unarticu-
lated notion of doubt may alter the legal nature of the counter-claim
incorporated into the basis of Article 80 of the Rules of Court.

“In the event of doubt” — is the doubt sufficient? Here we can distin-
guish two basic situations:

(a) when the Court evaluates, proprio motu, the existence of a “connec-
tion”, doubt appears to be the psychological motive for the Court to
assess the existence of the connection and to adopt a corresponding
decision;

(b) where there is doubt on the Applicant’s side in the original proceed-
ings, that is obviously not sufficient on its own. It represents only
the psychological, mental basis for the initiation of an appropriate
action in the litigation. In substance, that is an objection, although
the form in which it appears and the name given to it by the Appli-
cant are not important. The importance lies in the material nature of
the Applicant’s reaction to the Respondent’s “counter-claim”. In
this particular case, the Applicant set out its approach to the admis-
sibility of the “counter-claim” in the form of “observations”,
although they were in fact objections. For, if the Applicant has a
“doubt”, and does not express that doubt in an appropriate way,
then the doubt itself is legally irrelevant. 1 understand the true

26
266 APPLICATION OF GENOCIDE CONVENTION (DECL. KRECA)

meaning of paragraph 3 of Article 80 to be that it suspends the auto-
matic joinder of the Respondent’s claim to the original proceedings
until the doubt as to the relevant connection between the question
presented by way of counter-claim and the subject-matter of the
initial Applicant’s claim is removed. Objections may be raised to
this interpretation that it does not accord with the wording of para-
graph 3 according to which “the Court shall . . . decide whether or
not the question thus presented shall be joined to the original pro-
ceedings”. This failure to accord may prove relevant if the decision
of the Court that “the question thus presented shall be joined to the
original proceedings” is understood as a decision which has a
declaratory effect only. It seems to me that this is a way to preserve
the original nature of the counter-claim, which is essentially the
Respondent’s right to increase the dimensions of a lawsuit by having
his claims included in it under certain conditions. A contrario, from
a right of the Respondent, the counter-claim is transformed into a
question which the Court decides in its sole discretion, indepen-
dently of the conditions stipulated in paragraph | of Article 80 of the
Rules of Court. Such transformation reduces the complex character
of the counter-claim to a question of procedural economy. It hardly
needs saying that the very nature of the counter-claim does not
allow such a reduction. The right to make a counter-claim derives
from the principle of the equality of the parties on the one hand and
the principle of material truth on the other hand. A counter-claim
however does not only allow for better administration of justice in
respect of procedural economy, but also in respect of the complex
solution of conflicting relations between the Parties and the preven-
tion of different trials (ne variae judicetur ).

Such interpretation of paragraph 3 of Article 80 of the Rules of Court
has a direct influence on the subject of the Court’s decision in the event of
a doubt as to the connection between the question presented by way of
counter-claim and the subject-matter of the claim of the other party. Ifa
claim made by the Respondent which fulfils the “direct connection” con-
dition ‘stipulated in paragraph 1 of Article 80 of the Rules of Court is
qualified ipso facto as a counter-claim, then the Court, in proceedings
instituted according to paragraph 3 of Article 80, could not decide upon
the admissibility of the counter-claim, but only upon the existence of a
direct connection between counter-claims submitted by the Respondent
and the subject-matter of the Applicant’s claims. If it finds that there
exists such a connection, then this means, as was stated by the Permanent
Court in the Factory at Chorzéw case (Merits, Judgment No. 13, 1928,
P.C.4J., Series A, No. 17, p. 38), that the material condition required by
the Rules as regards counter-claims is fulfilled, which implies joinder of
the counter-claim to the original proceedings.

27
267 APPLICATION OF GENOCIDE CONVENTION (DECL. KRECA)

(li) Is the Court fully master of the proceedings conducted on the basis
of paragraph 3 of Article 80 of the Rules of Court?

This question results from the fact that, in this particular case, the
Court did not hear the Parties. The decision of the Court not to conduct
hearings seems rational to me, because it rests upon the founded belief
that, through the written observations of the Parties, it obtained a com-
plete picture of all relevant matters, which enabled it to exercise its juris-
diction, on the basis of Article 80 of the Rules of Court.

Unfortunately, it should be said in the interest of truth that para-
graph 3 of Article 80 of the Rules of Court does not favour such rational
determination by the Court.

Paragraph 3 of Article 80 stipulates in imperative wording that, inter
alia, “the Court shall, after hearing the parties, decide whether or not the
question thus presented shall be joined to the original proceedings”
(emphasis added). It is highly doubtful whether the exchange of written
statements by the parties may be a substitute for “hearing”, since “hear-
ing” as a term of the procedure before the Court denotes, in the sense of
Article 43, paragraph 5, and Article 51 of the Statute, oral proceedings
before the Court. The exchange of written statements by the parties
would suffice for hearing the parties under Article 68 of the 1972 Rules of
Court which, instead of the phrase “after hearing the parties”, contained
the phrase “after due examination”, a phrase leaving room for liberal
interpretation. It appears that paragraph 3 of Article 80 of the Rules of
Court does not permit liberal interpretation.

For as Rosenne says, the phrase “after hearing the parties” means
that:

“in future there will always be some oral proceedings in the event of
doubt .. . as to the connection between the question presented by
way of counter-claim and the subject-matter of the claim of the
other party” (S. Rosenne, Procedure in the International Court. A
Commentary on the 1978 Rules of the International Court of Justice,
1983, p. 171).

There are reasonable grounds for assuming that in future the Court
may find itself in a situation where it has to choose between submission
to rigid rules or flexibility, which opens the path to better administration
of justice. Consequently, a revision of paragraph 3 of Article 80 of the
Rules of Court seems desirable to me, in order that the rational deter-
mination of the Court might not be at variance with the, in this case
unnecessarily, rigid rule of procedure.

3. In proceedings based on paragraph 3 of Article 80 of the Rules of
Court the question of “direct connection” is of the utmost importance.

The term “direct connection” itself firmly establishes Anzilotti’s thesis
that “the principal claim and the counter-claim are independent, though
locked in the same procedural relationship” (D. Anzilotti, “La demande

28
268 APPLICATION OF GENOCIDE CONVENTION (DECL. KRECA)

reconventionnelle en procédure internationale”, Journal du droit interna-
tional, Vol. 57, 1930, p. 875 [translation by the Registry). Although
somewhat broad and vague, it obviously does not mean identity or co-
incidence of the subject-matter of the application and the subject-matter
of the counter-claim. For such a qualification, the meaning of the word
“connection” is of basic importance (in this phrase, the word “direct” is
only a condition of qualification, a factor which defines the quality of
“connection”, as the main element of the phrase). A “connection” in the
sense of a relationship or link may exist only between things which exist
separately, in themselves, things having the properties of autonomy and
apartness. A contrario, the question of either direct or indirect “connec-
tion” may not even be asked, for there are no such things between which
the relationship or link is established. One thing cannot have a “connec-
tion” with itself, for in that case it would not be a separate thing, but just
a relationship between things.

In qualifying the meaning of the term “direct connection” the Court
has, in accordance with widespread opinion, assumed that “direct con-
nection” represents connection in law and in fact. The Order determines,
inter alia, that “as a general rule, the degree of connection between the
claims must be assessed both in fact and in law” (para. 33). However,
what is particularly significant is the fact that the Court, in weighing the
relevance of “connection in law” and “connection in fact”, gives tacit
preponderance to “connection in law”. The Court states inter alia that

“it emerges from the Parties’ submissions that their respective claims
rest on facts of the same nature; whereas they form part of the same
factual complex since all those facts are alleged to have occurred on
the territory of Bosnia and Herzegovina and during the same period”
(para. 34).

That means that the Court found that there was a direct connection
between Yugoslavia’s counter-claim and Bosnia and Herzegovina’s ori-
ginal claim, despite the fact that Yugoslavia did not rely on identical
facts in its counter-claim.

In my opinion, such a standpoint of the Court is valid and justified. It
is possible to assume that in some cases, the links between the “claim”
and the “counter-claim” in fact and in law are not equal, therefore one
may ask the question whether the link in law is sufficient to constitute a
“direct connection” in the sense of Article 80, and vice versa? In other
words, whether we could, conditionally speaking, establish a certain kind
of hierarchy in the mutual relationship between “connection in law” and
“connection in fact”, meaning that one of these “connections” is more
important, that it is preponderant over the other. Logicaily speaking,
“connection in law” should be preponderant, if for no other reason than
that, out of a single event, parties may initiate actions which are not com-

29
269 APPLICATION OF GENOCIDE CONVENTION (DECL. KRECA)

plementary. In fact, “connection in law” may appear as differentia speci-
fica between “counter-claim” and “cross-claim”.

The standpoint that legal connection can always be considered to be a
direct connection between the subject-matter of the claim and that of the
counter-claim has support in the case-law of the Court. In the case
concerning the Diversion of Water from the Meuse (1937), the Belgian
counter-claim concerned questions different from those initiated by the
Netherlands in its claim.

The Netherlands Government asked the Court to adjudge and declare
that:

“{a) the construction by Belgium of works which render it possible
for a canal situated below Maestricht to be supplied with
water taken from the Meuse elsewhere than at that town is
contrary to the Treaty of May 12th, 1863;

(b) the feeding of the Belgian section of the Zuid-Willemsvaart, of
the Campine Canal, of the Hasselt branch of that canal and of
the branch leading to Beverloo Camp, as also of the Turnhout
Canal, through the Neerhaeren Lock with water taken from
the Meuse elsewhere than at Maestricht, is contrary to the said
Treaty;

(c) Belgium’s project of feeding a section of the Hasselt Canal
with water taken from the Meuse elsewhere than at Maestricht
is contrary to the said Treaty;

(d) Belgium’s project of feeding the section of the canal joining
the Zuid-Willemsvaart to the Scheldt between Herenthals
(Viersel) and Antwerp with water taken from the Meuse else-
where than at Maestricht is contrary to the said Treaty”
(P.C.LJ., Series A/B, No. 70, Judgment, 1937, pp. 5-6).

In its Counter-Memorial the Belgian Government asserted (1) that the
Netherlands Government had committed a breach of the Treaty of 1863
by constructing the Bogharen barrage on the Meuse below Maastricht;
(2) that the Juliana Canali constructed by the Netherlands alongside the
Meuse below Maastricht from Limmel to Maasbracht was subject, as
regards its water supply, to the same Treaty.

Therefore, there were two independent claims. What made those claims
directly connected for the purpose of the Court procedure was their legal
basis. All questions arising from the Netherlands’ claim and from Bel-
gium’s counter-claim directly concerned the interpretation and applica-
tion of the Treaty of 12 May 1863 or, to be precise, whether various
actions of the Parties were in accordance with the relevant provisions of
the Treaty. This fact led the Court to conclude that the counter-claim “is
directly connected with the principal claim” and that “it was permissible
to present it in the Counter-Memorial” (P.C1.J., Series A/B, No. 70,
p. 28).

30
270 APPLICATION OF GENOCIDE CONVENTION (DECL. KRECA)

The Court’s reasoning was limited to that framework also in the Fac-
tory at Chorzéw case (Merits), the Asylum case and in the provisional
measures phase of the case concerning United States Diplomatic and
Consular Staff in Tehran.

A preponderance of the “connection in law” over the strictly under-
stood “facts of case” (if the word “fact” is meant in /ato sensu, it includes
law as well) is, in my opinion, a normal consequence of the relativity of
the facts of the case. It is therefore justified to pose the question whether
it has to do with “facts” or subjective perceptions of facts. Another well-
respected authority on the counter-claim issue, Miaya de la Muela, justly
observes:

“La reconvencion se basa en unos hechos constitutivos diferentes
con los alegados por el actor para su pretension, aunque con el
grado de conexidad entre ambos conjuntos de hechos que exija el
sistema procesal respectivo. Su diferencia de la excepcion esta en que
la ultima se basa en hechos, casi siempre no alegados por el actor,
pero que pretenden ser impeditivos o extintivos de los efectos pro-
ducidos por los alegados en la demanda.”! (A. Miaja de la Muela,
“La reconvenciôn ante el Tribunal internacional de Justicia”, Estu-
dios de derecho procesal en honor de Niceto Alcald-Zamora y Cas-
tillo, Boletin mejicano de derecho comparado, No. 24, 1975, p. 757.)

This is why, what are usually called the “facts” of the case should be
understood as a “factual complex” or the “factual background” as an
objective basis, the main features of which are represented as the facts of
the case by the parties.

4. In this particular case, the existence of a “connection in law” is
obvious. It results directly from the findings of the Court in the Judgment
adopted on the occasion of the Respondent’s preliminary objections. By
its Judgment on the preliminary objections, the Court established the
legal relationship between the Respondent and the Applicant on the one
hand, and the Genocide Convention, on the other. The preliminary
objections represented, according to their legal nature, a kind of counter-
claim — a “preliminary” counter-claim —- the basic purpose of which
was to establish a relevant legal relationship between the parties in the
litigation.

Questions initiated both in the Memorial and the Counter-Memorial
are organically and inseparably connected to the Genocide Convention.

' “The counter-claim is based on some constituent facts differing from those alleged by
the claimant in his claim, though with the degree of connection between both sets of
facts required by the particular procedural system. It differs from the objection in
that the latter is based on facts hardly ever alleged by the claimant, but which are
advanced as being impédimental or extinctive to the effects produced by the allega-
tions of the claim.” / Translation by the Registry. ]

31
271 APPLICATION OF GENOCIDE CONVENTION (DECL. KRECA)

The sedes materiae of the dispute between Bosnia and Herzegovina and
the Federal Republic of Yugoslavia resides in the qualification of the acts
ascribed by the Parties to each other, from the standpoint of the relevant
provisions of the Convention. Moreover, in contrast to the factographic
side of the case of the Diversion of Water from the Meuse, in which Bel-
gium put forward questions of fact different from those mentioned by the
Netherlands in its claim, there exists, in this particular case, a partial
coincidence regarding the factual questions set out in the claim of Bosnia
and Herzegovina, and in the counter-claim of the Federal Republic of
Yugoslavia, but the Parties interpret them in different, in fact in diametri-
cally opposed, ways.

As regards the form and reasoning, there are no substantial differences
between the Memorial and the Counter-Memorial. Even a prima facie
assessment shows that there is a substantial similarity regarding the form
and content of the Memorial and Counter-Memorial, which frequently
coincide, so that phenomenologically, regardless of the order of the sub-
mission of the documents, one could describe the Counter-Memorial as
the inversion of the Memorial, and vice versa.

In such a state of affairs, Yugoslavia’s counter-claim exceeds the usual
framework of counter-claims encountered by the Court. That is to say,
the substantial concentration of the Memorial and Counter-Memorial on
the relevant event — the armed conflict in Bosnia and Herzegovina, and
its consequences, and the opposing claims of the Parties which derive
from different assessments of the factual and legal sides of that event,
makes it possible to conclude that there is genuinely no distinction
between the Applicant and the Respondent. The positions of the Parties
in this dispute could be compared to the positions of parties in the case of
a territorial dispute, both parties putting forward rival claims. So that, as
was pointed out by the arbitrator Max Huber in the /slund of Palmas
case (1928) “each party is called upon to establish the arguments on
which it relies in support of its claim . . . over the object in dispute”
(Reports of International Arbitral Awards, Vol. IL, p. 837).

(Signed) Milenko KRECA.

32
